1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   VERTICAL TANK, INC.,                                        Case No.: 1:18-cv-00145 LJO LJT

12                     Plaintiff,                                ORDER AFTER STATUS REPORT
                                                                 (Doc. 48)
13            v.
14   BAKERCORP,
15                     Defendant.
16
17            The Court has reviewed the status report filed by counsel. (Doc. 48) The Court declines to
18   set a further conference at this time. Notably, as to the issue of whether the case schedule needs to
19   be amended, once again, this discussion is premature until plaintiff’s counsel has had enough time
20   to review the production and determine the further discovery effort that will be needed. Until this is
21   done, there is no way to determine how much additional discovery time is needed. In addition, what
22   “Progress Billings1” are as opposed to what “Rental Returns” are, seems like a question that would
23   be most quickly addressed by inquiry of defense counsel. Thus, the Court ORDERS:
24            1.       No later than July 19, 2019, the defense SHALL produce the results of the search
25   of the electronically held documents using the agreed upon search terms as described in paragraph
26
27
28
     1
       The Court suspects that “Progress Billings” are those billings where there is a long-term rental such that a “Rental
     Return” will not be generated for a significant period. In the Court’s limited experience, it is quite common for
     industrial equipment, like pumps, tanks and pipe, to be leased for years.

                                                                 1
1    2 of the joint status report;

2            2.       If not completed already, the production of the “invoices” related to the accused

3    tanks, as described in paragraph 5 of the joint status report, SHALL be completed no later than

4    July 12, 2019;

5            3.       No later than July 26, 2019, counsel SHALL file a joint report detailing the status

6    of these activities and, if they have not occurred, why they have not. The report SHALL also include

7    from each side’s perspective, the extent to which the dispute continues to exist, the issues yet to

8    resolve and whether a further telephonic conference is needed. If either party desires a further

9    conference, counsel SHALL set forth the topics for discussion, the results of meet and confer efforts

10   and propose dates that they are jointly available.

11
12   IT IS SO ORDERED.

13       Dated:     July 3, 2019                               /s/ Jennifer L. Thurston
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          2
